Citation Nr: 1437775	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-25 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO, in pertinent part, denied TDIU.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran is unable to secure or follow substantially gainful employment due to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for a total disability rating due to individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.15, 4.16(a), 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for TDIU.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

TDIU Laws and Regulations

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

TDIU Analysis

The Veteran contends that he is unable to work due to service-connected PTSD.  Specifically, the Veteran reported that he could not work due to medications he took for his PTSD, his medical problems, and anger.  The Veteran also reported that he repeatedly lost and quit jobs, and that he stopped working in 1994 due to emotional and alcohol-related problems.

The Board finds that the Veteran meets the schedular requirements for TDIU consideration under 38 C.F.R. § 4.16(a); he is service connected for more than two disabilities, at least one disability is rated at 40 percent or more, and his combined rating is more than 70 percent.  The Veteran has a combined rating of 90 percent and is service connected for the following: PTSD, evaluated as 70 percent disabling, prostate cancer, status-post radical retropubic prostatectomy, evaluated as 60 percent disabling, diabetes mellitus type II, evaluated as 20 percent disabling, keloidal scar at nasal bulb and left nasal alar, evaluated as 10 percent disabling, and residual scar of the left upper arm, evaluated as 10 percent disabling.

Turning to the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board notes that an April 1998 Social Security Administration (SSA) decision found the Veteran disabled due to the effects of medications he took for treatment of psychiatric disorders, which made him drowsy and sluggish for 2-3 hours each morning and prevented him from getting to work on time on a regular basis.  The Board acknowledges that SSA determinations regarding unemployability and disability are not binding on VA; however, they may be relevant in unemployability determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  In this case, the Board finds that while the described effects of psychiatric medications are a factor in determining the Veteran's employability, the reported effects of medication use are not determinative of the Veteran's ability to secure or follow substantially gainful employment.

The Veteran was provided VA-authorized psychiatric examinations in December 2009 and June 2011 during which he was evaluated by the same VA-authorized psychiatrist.  The psychiatrist opined in both examination reports that from a mental health point of view, the Veteran was capable of working.  The Board finds probative, however, that the VA-authorized psychiatrist opined that the Veteran would need to work in a structured setting with clear parameters and supervisors who understood his psychiatric symptoms and treated him accordingly.  The Board also finds probative that the psychiatrist opined the Veteran would be quick to become irritable, anxious, angry, and withdrawn in a work setting, and that he would work best in relative isolation.

The record indicates that the Veteran is a skilled-laborer, including ship repair, with an eighth grade education, and that he has not held a job since 1994.  At the time of the June 2011 VA examination, he reported that he had difficulty with concentration and task completion and a history of difficulty holding jobs.  And although the evidence indicates the Veteran voluntarily quit his job in 1994, the Board finds probative that the Veteran reported leaving his job due to problems getting along with people and sought treatment for PTSD immediately following.

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the probative evidence demonstrates that the Veteran is unable to secure and follow substantially gainful employment due to his service-connected PTSD, and the claim should be granted.



ORDER

A total disability rating due to individual unemployability is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


